Citation Nr: 0804627	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-37 245	)	DATE
	)
	)


THE ISSUE

Whether a May 10, 1950, Board of Veterans' Appeals decision 
denying service connection for defective right ear hearing 
contains clear and unmistakable error.

(The issue of entitlement to an initial rating higher than 10 
percent for right vestibular dysfunction is addressed in a 
separate Board decision).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran, who is the moving party, served on active duty 
from February 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) following the receipt of the moving party's letter of 
July 14, 2005, alleging clear and unmistakable error (CUE) in 
a May 10, 1950, Board decision.


FINDINGS OF FACT

1.  A November 1950 decision of the Board denied service 
connection for defective hearing of the right ear.  

2.  The November 1950 Board decision considered the correct 
facts and law as they then existed, and did not contain an 
undebatable error that was outcome determinative.


CONCLUSION OF LAW

The Board's November 1950 decision did not contain CUE in 
denying service connection for a defective hearing of the 
right ear.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1403, 20.1404 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing Statutes and Regulations

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA, 
however, does not apply to CUE motions.  38 U.S.C.A. §§ 
5109A, 7111(a) (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400-
20.1411 (2007); Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc).  

CUE is defined as:

[A] very specific and rare kind of error, of fact 
or law, that when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result 
would have been manifestly different but for the 
error.  Generally, either the correct facts, as 
they were known at the time, were not before the 
Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  
38 C.F.R. § 20.1403(a).

The record to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was issued.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
deemed clear and unmistakable.  38 C.F.R. § 20.1403(c).

Examples of situations that are not CUE include:  (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  CUE also does not encompass the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

For CUE to exist, (1) "[e]ither the correct facts, as they 
were known at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and the sort "which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made," and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992)).

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

A motion for revision of a prior Board decision based on CUE 
must be in writing, and must be signed by the moving party or 
that party's representative.  The motion must include the 
name of the veteran; the name of the moving party, if other 
than the veteran; the applicable Department of Veterans 
Affairs file number; and, the date of the Board of Veterans' 
Appeals decision to which the motion relates.  If the 
applicable decision involved more than one issue on appeal, 
the motion must identify the specific issue, or issues, to 
which the motion pertains.  Motions which fail to comply with 
the requirements set forth in this paragraph shall be 
dismissed without prejudice to re-filing under this subpart.  
38 C.F.R. § 20.1404(a).

The motion claiming CUE in a Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and an 
explanation of why the result would have been manifestly 
different but for the alleged error.  Non- specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  38 C.F.R. § 
20.1304(b).  Motions which fail to comply with these 
requirements shall be dismissed without prejudice to re-
filing under this subpart.  Disabled American Veterans v. 
Gober, 234 F.3d 682 (Fed. Cir. 2000); 38 C.F.R. § 20.1404(b).

Legal Analysis

In January 2005, the veteran filed a motion alleging CUE in a 
May 1950 Board decision, which was dismissed without 
prejudice in June 2005.  The Board dismissed the motion for 
failing to set forth a specific error of fact or law in 
accordance with 38 C.F.R. § 1404(b).  In that motion, the 
veteran alleged that the Board erred in May 1950 by not 
determining that that the facts supported his claim for 
service connection for right ear hearing loss and by not 
requesting a VA examination.  

In July 2005, the veteran submitted another letter arguing 
once again that the facts obviously supported his claim for 
service connection for right ear hearing loss in May 1950 and 
that reasonable minds could not have differed in this regard.  
He also argued that he was not afforded a VA audiology test.  
The Board interpreted this as another motion arguing CUE.  

The veteran's representative, in his January 2006 brief to 
the Board, admits that the veteran is raising the same 
arguments addressed in the Board's June 2005 decision.  
Nonetheless, because the June 2005 decision dismissed the 
veteran's motion without prejudice based on the insufficiency 
of his pleadings pursuant to 38 C.F.R. § 20.1404(b), the June 
2005 decision was not a final decision of the Board for res 
judicata purposes.  Canady v. Nicholson, 20 Vet. App. 393, 
400-401 (2006) (dismissal of a request for revision is not 
intended to be a final decision of the Board for res judicata 
purposes, although it is considered a final decision for 
purposes of Court jurisdiction).  In other words, he was not 
precluded from re-filing another motion alleging CUE on 
similar grounds.

In Canady v. Nicholson, as in this case, the Board dismissed 
the veteran's CUE motion as procedurally defective for 
alleging error that amounted to a differing view of the 
weighing of the facts.  Such an assertion, like an assertion 
that VA did not comply with its duty to assist, cannot form 
the basis of a successful revision.  Id. at 402-403, citing 
Szemraj v. Principi, 357 F.3d. 1370, 1376 (Fed. Cir. 2004); 
and Livesay v. Principi, 15 Vet. App. 165, 173 (2001).  Such 
allegations are not properly dismissed as pleading errors 
when the request for revision otherwise meets the 
requirements of a properly pled request for revision.  
Rather, a request for revision based on such CUE theories is 
to be denied on the merits because such purported errors 
cannot constitute CUE.  Id.   In Canady, the Court remanded 
the CUE allegations to the Board with instructions to 
carefully distinguish those assertions of CUE that can and 
should be decided on the merits and those that fail to meet 
the pleading requirements.  

The veteran's July 2005 and January 2006 pleadings meet the 
general requirements for filing a motion for revision under 
38 C.F.R. § 20.1404(a).  Furthermore, he alleges that the 
Board made a factual error in its May 1950 decision by 
failing to find that he had right ear hearing loss related to 
his military service.  He implicitly argues that but for this 
error, service connection would have been granted in May 1950 
rather than later in the RO's November 1959 rating decision.  
Based on these arguments and pursuant to the Court's holding 
in Canady, the pleadings also meet the general requirements 
for pleading with specificity under 38 C.F.R. § 20.1404(b).

As mentioned, when determining whether there was CUE in the 
May 1950 decision, the Board must review the evidence of 
record at the time of the decision.  

The veteran's service treatment records indicated that in 
September 1942, prior to his enlistment, right ear hearing 
was 40/40 on watch tick testing, 20/20 coin click testing, 
15/15 on whispered voice testing, and 15/15 on spoken voice 
testing.  In February 1945, he had swelling over the right 
side of his face and the diagnosis was mumps.  All findings 
were negative except for swelling over the right parotid 
gland.  After 11 days, he had no complaints and returned to 
full duty.  In April 1946, sclerosis of both ear drums was 
noted, but not considered disabling.  In April 1946, the day 
before he was discharged, right ear hearing was again 
considered normal on watch tick, coin click, whispered voice, 
and spoken voice testing.  

In May 1946, the veteran filed a claim for pension benefits 
for defective hearing in his right ear, which he claimed 
occurred in February 1945 when he had mumps.  In June 1946, 
the RO denied pension benefits because defective hearing in 
his right ear had not been shown.  

The report of an April 1948 VA examination indicated the 
examiner did not find deafness in the veteran's right ear.  
Although the veteran would not admit to hearing in his right 
ear, the examiner believed it was probably a simulated form 
of hysteria.  The examiner explained that the veteran should 
have been able to hear sound in his left ear when shouting 
into the right ear even when the left auditory external canal 
was occluded.  At no time would the veteran admit to this.  
For this reason, the examiner opined that the veteran did not 
have deafness in his right ear.

In February 1948, a friend of the veteran (E. B.) testified 
at a hearing before a rating board.  He stated that the 
veteran did not have defective hearing prior to service, but 
could not hear out of his right ear after returning from 
service.  The veteran also testified that he began having 
difficulty hearing out of his right ear after having mumps.

In April 1948, the RO denied service connection because 
defective hearing had not been shown by the evidence of 
record.

In April 1948, the veteran submitted a letter from Dr. 
Bristow stating that audiometric readings showed a loss of 60 
decibels in the right ear, which corresponded to hearing the 
spoken voice at five feet and whispered voice at three feet.  

In August 1949, the veteran submitted a letter from Dr. 
Miller stating that the veteran complained of a decrease in 
auditory sensation in the right ear in June 1946.  The letter 
did not state whether, in fact, the veteran had defective 
hearing.  

In January 1950, the veteran testified at a hearing before 
the Board.  He stated that he first noticed deafness on his 
right side after having mumps in February 1945, but did not 
complain of it until discharge.  

In the May 1950 decision, the Board considered the evidence, 
including the veteran's service treatment records, the April 
1948 VA examination, statements made by Drs. Bristow and 
Miller, and the testimony give by E.B. and the veteran.  The 
Board weighed the evidence and determined that the veteran 
did not have defective hearing in his right ear related to 
his military service.  Specifically, the Board noted that the 
service records did not show any treatment for an ear 
condition and the veteran's hearing was shown to be normal at 
discharge.

Ultimately, in a November 1959 rating decision, the RO 
granted service connection for defective hearing of the right 
ear.  Additional evidence received since the prior May 1950 
decision included several affidavits attesting to the fact 
that the veteran did not have defective hearing before his 
military service, but did have hearing problems after being 
discharged.  The reports of June and September 1959 VA 
examinations showed that the veteran had right ear hearing 
loss.  In its November 1959 decision, the RO considered all 
the evidence and, resolving reasonable doubt in the veteran's 
favor, granted his claim for service connection.

The veteran argues that the June and September 1959 VA 
examinations showed that he, in fact, had defective hearing 
loss and the RO determined this was service-connected in its 
November 1959 decision.  Based on these facts, he argues the 
Board clearly erred in making the opposite determination in 
May 1950.  His argument fails, however, because when 
determining whether CUE exists in a decision, the Board must 
look at the evidence of record at the time the decision was 
made and not in hindsight.  Here, in May 1950, there was 
evidence in favor of the veteran's claim and against his 
claim.  The fact that Board weighed the veteran's service 
treatment records and the April 1948 VA examination more 
heavily than the evidence favorable to his claim is not 
clearly erroneous.  As mentioned previously, alleging that 
the Board improperly weighed and evaluated the evidence or 
failed to apply the benefit-of-the doubt doctrine can never 
rise to the stringent definition of CUE.  Fugo, 6 Vet. App. 
at 44.  Furthermore, alleging VA failed in its duty to assist 
him by providing a VA audiology test is, as a matter of law, 
insufficient to plead CUE.  Caffrey v. Brown, 6 Vet. App. 
377, 383-384 (1994).

For these reasons, the veteran's motion for a revision of the 
Board's May 1950 decision on the grounds of CUE must be 
denied.    


ORDER

The motion for revision of the Board's May 1950 decision on 
the grounds of CUE is denied.



                       
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



